      Case 1:19-cv-06854-VEC-DCF Document 69 Filed 08/19/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ANDRE MARIE NGONO,
                                                            19cv06854 (VEC) (DF)
                                Plaintiff,
                                                            ORDER
                -against-

 UNITED STATES OF AMERICA,

                                Defendant.

DEBRA FREEMAN, United States Magistrate Judge:

       The Court having held a telephonic case management conference on August 19, 2021,

with plaintiff Andre Marie Ngono (“Plaintiff”), who is proceeding pro se, and counsel for

defendant United States of America (“Defendant”) it is hereby ORDERED, as stated at the

conference, that:

       1.      Without objection by Plaintiff, the motion filed by Defendant at Dkt. 68, to

modify the Privacy Act Order and Protective Order (“Protective Order”) previously issued in this

case (Dkt. 47), is granted. Specifically, records marked as confidential pursuant to the Protective

Order may be disclosed to Plaintiff’s therapists or social workers, provided such disclosure: (a)

is only made at a deposition in this action, and not in any other context; and (b) ahead of any

such disclosure, the therapist or social worker agrees to be bound by the terms of the Protective

Order by signing a copy of the Acknowledgment annexed to the Protective Order as Exhibit 1.

       2.      Given the representation of Defendant’s counsel that, prior to the commencement

of Plaintiff’s deposition, counsel produced to Plaintiff two video files showing portions of an

incident at issue in this case, only one of which files also contained audio; and given Plaintiff’s

representation that, when he opened the two files, neither had audio, and that he was thus taken

by surprise at his deposition when the audio was played; Defendant’s counsel is directed to
       Case 1:19-cv-06854-VEC-DCF Document 69 Filed 08/19/21 Page 2 of 3




produce to Plaintiff, prior to the continuation of his deposition, another copy of the video file that

has audio, and, if Plaintiff is unable to access that audio, then the parties are directed to confer in

good faith to resolve this problem in advance of the continued deposition.

       3.      Defendant’s request for a pre-motion conference concerning an anticipated

motion for a protective order regarding Plaintiff’s hundreds of requests for admission (Dkt. 64) is

granted, as the conference held by this Court on August 19 was scheduled, in part, to consider

that request. Rather than entertain a motion by Defendant for a protective order, however, this

Court will address any issues concerning Plaintiff’s requests for admission as follows:

               a.      In order to allow this Court to consider a sample of the requests for

       admission, and to use that sample as a means to provide further guidance to the parties,

       Plaintiff is directed to select no more than 50 of his already-served requests for admission

       that he considers to be especially important (or that, for whatever reason, he believes this

       Court should address first), and to provide the list of those particular requests to

       Defendant within one week of the date of this Order.

               b.      To the extent Defendant has not already done so, it is directed to provide

       objections or responses to those particular requests within one week of being provided

       with the list by Plaintiff.

               c.      If Plaintiff is satisfied with the responses he receives to the listed requests,

       then the parties should confer with each other in good faith regarding next steps and

       make a proposal to this Court as to how to proceed with respect to the remainder of

       Plaintiff’s requests for admission.

               d.      If, on the other hand, Plaintiff is not satisfied with the responses he

       receives to the particular listed requests, then:



                                                   2
      Case 1:19-cv-06854-VEC-DCF Document 69 Filed 08/19/21 Page 3 of 3




                        i.     within two weeks of receiving those responses, Plaintiff may file a

               motion to compel further responses, with the particular requests and responses

               submitted therewith, together with Plaintiff’s explanation as to why he believes

               those requests are relevant and appropriate;

                        ii.    Defendant shall file an opposition to the motion to compel within

               two weeks of Plaintiff’s filing of the motion;

                        iii.   Plaintiff may file a reply within one week of Defendant’s filing of

               its opposition; and

                        iv.    Defendant’s time to respond to all other outstanding requests for

               admissions shall be stayed, pending the Court’s ruling on the motion.

       4.      All existing discovery deadlines in this case shall be extended by 14 days, so as to

allow for the completion of Plaintiff’s deposition.

       5.      In light of the rulings herein, the Clerk of Court is directed to close Dkts. 64 and

68 on the Docket of this action.

Dated: New York, New York
       August 19, 2021

                                                      SO ORDERED


                                                      ________________________________
                                                      DEBRA FREEMAN
                                                      United States Magistrate Judge

Copies to:

All parties (via ECF)




                                                 3
